DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.
Applicant's Amendment filed on May 11, 2021 has been received and entered into the present application.
Claims 1-8, 10-12 and 15-30 are currently pending and presented for examination on the merits.
Claims 9 and 14 are cancelled.
Claim 13 is withdrawn.
Applicant’s arguments, filed on May 11, 2021 have fully considered. Objection of claim 12 has been overcome. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Information Disclosure Statement
The Information Disclosure Statement submitted on May 11-12, 2021 have been received and considered.
New Objection
Claim Objections
Claim 28 is objected to because of the following informalities:  Claim 28 recites “basic (bFGF). It seems that the full name of the abbreviation is not included (basic fibroblast growth factor).
 Appropriate correction is required.
New Grounds of Rejection/ Maintained Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1-8, 10-12, and 15-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandraratna et al. (US 2015/0038585 A1). 
Chandraratna et al. teaches enantiomerically  RXR agonist of formula XII 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein R is H, lower alkyl  or 1 to 6 carbon or a pharmaceutically acceptable salt of the compound [0064 and claim 6]. A method of treating a demyelination-related disorder, the method comprising the step of administering to an individual in need thereof a therapeutically effective amount of a RXR agonist with both remyelination promotion and immunomodulatory activities, wherein administration of the RXR agonist treats the demyelination-related disorder in the individual by both promoting remyelination of neurons and modulating the individual’s immune system [claims 1 and 8-9].  The demyelination-related disorder is a central nervous system disorder and the central nervous system disorder is multiple Sclerosis, amyotrophic lateral Sclerosis, Parkinson's disease, or Alzheimer's disease [0015 and claim 8].The therapeutically effective amount is about 0.001 mg/kg/day to about 100 mg/kg/day, or about 0.1 mg/kg/day to about 10 mg/kg/day. In yet another embodiment, the therapeutically effective amount is about 0.01 mg/m2/day to about 100 mg/m2/day or about 15 mg/m2/day to about 60 mg/m2/day [0017 and claims 14-17]. The RXR agonist is administered by nasal administration [0018, 0090, 0116 and claim 18]. IRX4204 promotes the differentiation of 
Note that the Examiner is acknowledging that the claimed method for Parkinson’s disease. The teachings of Chandraratna et al. demonstrate a population of individuals being treated with the elected compound suffering from Parkinson’s disease and thus disease characterized by demyelination. In addition the disclosure of Chandraratna et al. is directed to the treating demyelination-related disorder, the method comprising the step of administering to an individual in need thereof  a therapeutically effective amount of a RXR agonist with both remyelination promotion and immunomodulatory activities wherein the RXR agonist includes the elected species.
Note that the Examiner is acknowledging that the claimed method of providing IRX4204 to a patient in need thereof in claims 1-4 is met by the teachings of Chandraratna  et al. Chandraratna et al. demonstrate administration of the elected species to patients in need thereof. 
Chandraratna et al. does not explicitly teach wherein an effective dose of the C1-6 ester of IRX4204 is lower than a corresponding effective dose IRX4204 [claim 1],  wherein the dose of the IRX4204 of the C1-6 ester of IRX4204 is greater than a toxicity producing dose of IRX4204 max of the active species is less than would result from administration of a same dose of IRX4204 [claim 3], wherein the Tmax of the active species is greater than would results from administration of a same dose of IRX4204 [claim 5], wherein Cmax is determined in the plasma [claim 5], wherein target tissue penetration by the ester is greater than by a same dose of IRX4204 [claim 6], wherein amounts of IRX4204 and a C1-6 alkyl ester of IRX4204 are compared in a mass/molar basis [claims 7-8], wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204≥50pM [claim 16], systemic concentration of IRX4204≥0.1nM [claim 17], systemic concentration of IRX4204 ≥1nM [claim 18], produces a concentration of IRX4204 ≥50pM in a target tissue [claim 19], produces a concentration  of IRX4204 ≥0.1nM [claim 20], produces a concentration of IRX4204 ≥1nM in a target tissue [claim 21], wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204 that does not exceed 200 nM [claim 22], wherein the dosage is up to 24, 40, 60, 80, 100 or 120 mg/m2/day [claim 25] and wherein the dosage exceeds 20 mg/m2/day [claim 26].
A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to develop a method of treating nervous system disorder/ Parkinson's disease in a subject by administering a therapeutically effective amount of elected compound (IRX4204 ethyl ester) because Chandraratna et al. taught administering a therapeutically effective amount/dosage of elected compound for the treatment of Parkinson’s diseases and other nervous system disorder. The skilled artisan would have been motivated to administer the elected compound (i.e. retinoid agonist or IRX4204 ethyl ester) because Chandraratna et al. taught that the elected compound either in acid or ester forms is a highly specific retinoid agonist use for the treatment Parkinson's disease. Further, the disclosure of Chandraratna et al. taught that the elected species of RXR agonist 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein R is lower alkyl (C1-6) is effective RXR agonist and an acceptable compound for the treatment of nervous system disorder. 
In regards to the limitations wherein an effective dose of the C1-6 ester of IRX4204 is lower than a corresponding effective dose IRX4204 [claim 1],  wherein the dose of the IRX4204 of the C1-6 ester of IRX4204 is greater than a toxicity producing dose of IRX4204 [claim 2], wherein Cmax of the active species is less than would result from administration of a same dose of IRX4204, wherein the Tmax of the active species is greater than would results from administration of a same dose of IRX4204, wherein Cmax is determined in the plasma, wherein target tissue penetration by the ester is greater than by a same dose of IRX4204 and wherein amounts of IRX4204 and a C1-6 alkyl ester of IRX4204 are compared in a mass/molar basis, wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204≥50pM, systemic concentration of IRX4204≥0.1nM, systemic concentration of IRX4204 ≥1nM, produces a concentration of IRX4204 ≥50pM in a target tissue, produces a concentration of IRX4204 ≥0.1nM, produces a concentration of IRX4204 ≥1nM in a target tissue, and wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204 that does not exceed 200 nM as recited in claims 1-8 and 16-22. Chandraratna et al.  teaches a method of administering a therapeutically effective amount of elected compound IRX4204 ethyl ester and IRX4204 (acid form) to patients in need of treatment. Further, Chandraratna et al. taught the therapeutic effective amounts in a range of 0.01 mg/m/day to about 100 mg/m/day or about 15 mg/m2/day to about 60 mg/m2/day. Since Chandraratna et al.  teaches the active step of administering the elected species and the acid form in therapeutically effective amounts to a patient in need thereof,  it would have been et al. is administering a therapeutically effective amount of elected compound including the acid form of the elected compound to a patient thus, the same therapeutic properties and pharmacokinetic would have been present. The as-filed specification describes administration of IRX4204 ester [0144], in a therapeutic effective amount generally is in the range of about 0.001 mg/day to about 3000 mg/day. Thus, the skilled artisan would have found obvious that the amounts of Chandraratna et al. would have resulted in producing the systemic concentrations and concentration in a target tissue as claimed since such amounts taught by the reference.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP §2112.01 (II).
In regards to the limitations wherein the dosage is up to 24, 40, 60, 80, 100 or 120 mg/m2/day and wherein the dosage exceeds 20 mg/m2/day as recited as claims 25-26. Chandraratna et al. taught the therapeutic effective amounts in a range of 0.01 mg/m2/day to about 100 mg/m2/day or about 15 mg/m2/day to about 60 mg/m2/day. Chandraratna et al. teaches a method of administering a therapeutically effective amount of elected compound IRX4204 ethyl ester and IRX4204 (acid form) to patients in need of treatment. Chandraratna et al. taught administration of the compounds can be via oral or nasal route.  Motivation to adjust the amounts of Chandraratna et al. would have resulted from the fact that the instant claims claimed a dosage that meets the range instantly claimed for the treatment of the same diseases.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 (II) (A).
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Chandraratna et al., with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made. 
Claims 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandraratna et al. (US 2015/0038585 A1) as applied to claim 1, above, and further in view of Burstein et al. (US 2016/0263189 A1).
Chandraratna et al. is relied for the reasons set forth above.
Chandraratna et al. does not explicitly teach further comprising administration of a neurotrophic factor or mimetic [claim 27], and wherein the neurotrophic factor is GDNF or BDNF [claim 28].
Burstein et al. teaches a method of treating neurodegenerative disease including Parkinson’s disease using a combination of one or more RXR agonist or one or more Nurr1 agonist and one or more trophic factor [claims 1-2]. The RXR is 3,7-dimethyl-6(S).7 (S)-methano.7-1,1,4,4-tetramethyl-1,2,3,4-tetrahy dronaphth-7-yl2(E),4(E) heptadienoic acid [claim 3] in combination with trophic factor of GDNF, NRTN, IGF-1, NT-4 and/or NGF[claim 8]. 
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to administer a combination of IRX4204 ethyl ester and NGF (neurotrophic factor) for the treatment of Parkinson’s disease because Chandraratna et al. taught of treating Parkinson’s disease by administration of therapeutic effective amount IRX4204 ethyl ester in combination with other therapeutic compounds to increase the overall therapeutic effect of the treatment.  Burstein et al. taught a method of treating Parkinson’s disease with a combination of RXR agonist (3,7-dimethyl-6(S),7 (S)-methano.7-1,1,4,4-tetramethyl-1,2,3,4-tetrahy dronaphth-et al. would have resulted from the fact that Burstein et al. administers a RXR agonist in acid form (same acid that will result from the hydrolysis of the ethyl ester) in combination with NGF for the treatment of Parkinson’s diseases. Thus, it would have been obvious to use both therapeutic components for the treatment of Parkinson’s diseases since Chandraratna et al. and Burstein et al. use the therapeutic agents for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06(I).
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Chandraratna et al., in view of Burstein et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made. 
Claims 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandraratna et al. (US 2015/0038585 A1) as applied to claims 1 and 28,  above, and further in view of Lovell et al. (WO2010/132671).
Chandraratna et al. is relied for the reasons set forth above.
Chandraratna et al. does not explicitly teach further comprising administration of a therapeutically effective thyroid hormone [claim 29-30].
	Lovell et al. teaches a method of treating Parkinson’s diseases by administration of therapeutically effective amount of T4 thyroxine (thyroid hormone) [0059 and 0008].
prima facie obvious to treat Parkinson’s disease by administration of RXR agonist and thyroxine because Chandraratna et al. taught treating Parkinson’s disease/ nervous system disorders by administration of therapeutically effective amount/dose of IRX4204 ethyl ester and Lovell et al. taught treating Parkinson’s disease by administration of a therapeutically effective amount of thyroxine. Motivation would have resulted the fact that each of the references taught that are useful for the same purpose (treating Parkinson’s disease). The idea of combining them flows logically from their having been individually taught from the prior art. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06 (I). 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Chandraratna et al., in view of Lovell et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made.

Claims 1-8, 10-12, and 15-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuligonda et al. (US 5,917,082).
Vuligonda et al. teaches enantiomerically pure compound of formula 


    PNG
    media_image2.png
    167
    499
    media_image2.png
    Greyscale
   wherein R is H or lower alkyl of 1 to 6 carbons or pharmaceutically acceptable salt thereof have retinoid like biological activity [abstract] and it is a 
Note that the Examiner is acknowledging that the claimed method for Parkinson’s disease. The teachings of Vuligonda et al. demonstrate a population of individuals being treated with the elected compound and suffering from Parkinson’s disease and thus disease characterized by demyelination. 
Note that the Examiner is acknowledging that the claimed method of providing IRX4204 to a patient in need thereof in claims 1-4 is met by the teachings of Vuligonda et al. Vuligonda et al. demonstrate administration of the elected species to patients in need thereof. 
Vuligonda et al. does not explicitly teach wherein an effective dose of the C1-6 ester of IRX4204 is lower than a corresponding effective dose IRX4204 [claim 1],  wherein the dose of the IRX4204 of the C1-6 ester of IRX4204 is greater than a toxicity producing dose of IRX4204 [claim 2], wherein Cmax of the active species is less than would result from administration of a same dose of IRX4204 [claim 3], wherein the Tmax of the active species is greater than would results from administration of a same dose of IRX4204 [claim 5], wherein Cmax is determined in 1-6 alkyl ester of IRX4204 are compared in a mass/molar basis [claims 7-8], wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204≥50pM [claim 16], systemic concentration of IRX4204≥0.1nM [claim 17], systemic concentration of IRX4204 ≥1nM [claim 18], produces a concentration of IRX4204 ≥50pM in a target tissue [claim 19], produces a concentration  of IRX4204 ≥0.1nM [claim 20], produces a concentration of IRX4204 ≥1nM in a target tissue [claim 21], and wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204 that does not exceed 200 nM [claim 22].

A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to develop a method of treating Parkinson's disease in a subject by administering a therapeutically effective amount of elected compound (IRX4204 ethyl ester) because Vuligonda et al. taught administering a therapeutically effective amount/dosage of elected compound for the treatment and prevention of Parkinson’s diseases. The skilled artisan would have been motivated to administer the elected compound (i.e. retinoid agonist or IRX4204 ethyl ester) because Vuligonda et al. taught that the elected compound either in acid or ester forms is a highly specific retinoid agonist use for the treatment and prevention of Parkinson's disease. 
In regards to the limitations wherein an effective dose of the C1-6 ester of IRX4204 is lower than a corresponding effective dose IRX4204 [claim 1],  wherein the dose of the IRX4204 of the C1-6 ester of IRX4204 is greater than a toxicity producing dose of IRX4204 [claim 2], wherein Cmax of the active species is less than would result from administration of a same dose of IRX4204, wherein the Tmax of the active species is greater than would results from administration of a same dose of IRX4204, wherein Cmax is determined in the plasma, wherein target tissue penetration by the ester is greater than by a same dose of IRX4204 and wherein 1-6 alkyl ester of IRX4204 are compared in a mass/molar basis, wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204≥50pM, systemic concentration of IRX4204≥0.1nM, systemic concentration of IRX4204 ≥1nM, produces a concentration of IRX4204 ≥50pM in a target tissue, produces a concentration of IRX4204 ≥0.1nM, produces a concentration of IRX4204 ≥1nM in a target tissue, and wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204 that does not exceed 200 nM as recited in claims 1-8 and 16-22. Vuligonda et al. teaches a method of administering a therapeutically effective amount of elected compound IRX4204 ethyl ester and IRX4204 (acid form) to patients in need of treatment. Since Vuligonda et al. teaches the active step of administering the elected species and the acid form to a patient it would have been understood that the resultant effect would have occur. Vuligonda et al. is administering a therapeutically effective amount of elected compound including the acid form of the elected compound to a patient thus, the same therapeutic properties and pharmacokinetic would have been present. The as-filed specification describes administration of IRX4204 ester [0144], in a therapeutic effective amount generally is in the range of about 0.001 mg/day to about 3000 mg/day. Thus, the skilled artisan would have found obvious that the amounts of Vuligonda et al. would have resulted in producing the systemic concentrations and concentration in a target tissue.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP §2112.01 (II)
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Vuligonda et al., with reasonable expectation of success. Therefore, the invention as a whole would have prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made. 
Claim 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuligonda et al. (US 5,917,082) as applied to claims 1, 15, and 22 above, and further in view of Zhao et al. (US2009/0203720).
Vuligonda et al. is relied for the reasons set forth above.
Vuligonda et al. does not explicitly teach nasal or oral administration of RXR agonist [claims 23-24], wherein the dosage is up to 24, 40, 60, 80, 100 or 120 mg/m2/day [claim 25] and wherein the dosage exceeds 20 mg/m2/day [claim 26].
Zhao et al. teaches administration of RXR agonist via nasal route [0106]. Furthermore, Zhao et al. teaches the instantly claimed RXR agonist 
    PNG
    media_image3.png
    312
    812
    media_image3.png
    Greyscale
[0095 and claim 43]. The compounds can be administered orally [0107]. 
 A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to administer the instantly claimed RXR agonist via nasal route because Zhao et al. taught an acid form of RXR agonist can be administer nasally. Motivation to nasally administer the compounds of Vuligonda et al. would have resulted from the fact that Vuligonda et al. taught that the elected compound can be administer by different routes and Zhao et al. taught acid form of the elected RXR agonist can be formulate and administer nasally. Thus, the skilled artisan would have been motivated to administer RXR agonist nasally from Zhao et al. 
In regards to the limitation wherein the ethyl ester of IRX4204 as recited in claim 24. Vuligonda et al. taught that the ethyl ester of the elected species can be administered orally for the treatment of neurodegenerative diseases. 
2/day and wherein the dosage exceeds 20 mg/m2/day as recited in claims 25-26. Vuligonda et al. teaches a method of administering a therapeutically effective amount of elected compound IRX4204 ethyl ester and IRX4204 (acid form) to patients in need of treatment. Vuligonda et al. taught if the compounds of the invention are administer systematically an amount between 0.01 to 5 mg/kg/day of body weight would be expected to have an effect and therapeutic result in the treatment of many disease for which these compounds are useful. Motivation to adjust the amounts of Vuligonda et al. would have resulted from the fact that the instant claims claimed a dosage up to and not exceed 20 mg/m2/day and the reference provides motivation to adjust the amount accordingly to the patients need.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 (II) (A).
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Vuligonda et al., in view of Zhao et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made. 
Claims 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuligonda et al. (US 5,917,082) as applied to claim 1, above, and further in view of Burstein et al. (US 2016/0263189 A1).
Vuligonda et al. is relied for the reasons set forth above.
et al. does not explicitly teach further comprising administration of a neurotrophic factor or mimetic [claim 27], and wherein the neurotrophic factor is GDNF or BDNF [claim 28].
Burstein et al. teaches a method of treating neurodegenerative disease including Parkinson’s disease using a combination of one or more RXR agonist or one or more Nurr1 agonist and one or more trophic factor [claims 1-2]. The RXR is 3,7-dimethyl-6(S).7 (S)-methano.7-1,1,4,4-tetramethyl-1,2,3,4-tetrahy dronaphth-7-yl2(E),4(E) heptadienoic acid [claim 3] in combination with trophic factor of GDNF, NRTN, IGF-1, NT-4 and/or NGF[claim 8]. 
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to administer a combination of IRX4204 ethyl ester and NGF (neurotrophic factor) for the treatment of Parkinson’s disease because Vuligonda et al. taught of treating Parkinson’s disease by administration of therapeutic effective amount IRX4204 ethyl ester and Burstein et al. taught a method of treating Parkinson’s disease with a combination of RXR agonist (3,7-dimethyl-6(S),7 (S)-methano.7-1,1,4,4-tetramethyl-1,2,3,4-tetrahy dronaphth-7-yl2(E),4(E) heptadienoic acid) and NGF. Motivation to combine (3,7-dimethyl-6(S).7 (S)-methano.7-1,1,4,4-tetramethyl-1,2,3,4-tetrahy dronaphth-7-yl2(E),4(E) heptadienoic acid) ethyl ester of Vuligonda et al. would have resulted from the fact that Burstein et al. administers a RXR agonist in acid form in combination with NGF for the treatment of Parkinson’s diseases. 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Vuligonda et al., in view of Burstein et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made. 
Claims 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuligonda et al. (US 5,917,082) as applied to claims 1 and 28,  above, and further in view of Lovell et al. (WO2010/132671).
et al. is relied for the reasons set forth above.
Vuligonda et al. does not explicitly teach further comprising administration of a therapeutically effective thyroid hormone [claim 29-30].
	Lovell et al. teaches a method of treating Parkinson’s diseases by administration of therapeutically effective amount of T4 thyroxine (thyroid hormone) [0059 and 0008].
	A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to treat Parkinson’s disease by administration of RXR agonist and thyroxine because Vuligonda et al. taught treating Parkinson’s disease by administration of therapeutically effective amount/dose of IRX4204 ethyl ester and Lovell et al. taught treating Parkinson’s disease by administration of a therapeutically effective amount of thyroxine. Motivation would have resulted the fact that each of the references taught that are useful for the same purpose (treating Parkinson’s disease). The idea of combining them flows logically from their having been individually taught from the prior art. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06 (I). 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Vuligonda et al., in view of Lovell et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

et al. (US 2016/0263189 A1) and Lovell et al. (WO2010/132671). 
Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending ‘730 are drawn to a method of treating a demyelination-related disorder, the method comprising the step of administering to an individual in need thereof a therapeutically effective amount of a selective RXR agonist with both remyelination promotion and immunomodulatory activities, wherein administration of the selective RXR agonist treats the demyelination-related disorder in the individual by both promoting remyelination of neurons and modulating the individual's immune system, wherein the selective RXR agonist is a compound having the structure of formula XII: 
    PNG
    media_image4.png
    207
    595
    media_image4.png
    Greyscale
     wherein R is H, lower alkyl of 1 to 6 carbons, or a pharmaceutically acceptable salt of the compound[claim 1].  The method according to claim 1, wherein the immunomodulatory activity comprises increasing the number of Treg cells and decreasing the number of Th17 cells in the individual [claims 2-4]. The method according to claim 1, wherein the demyelination-related disorder is a central nervous system disorder [claim 8]. The method according to claim 8, wherein the central nervous system disorder is multiple sclerosis, diffuse white matter injury in pre-term infants, neuromyelitis optica, acute disseminated encephalomyelitis, Marburg multiple sclerosis, diffuse myelinoclastic sclerosis (Schilder's disease), Balo concentric sclerosis, solitary sclerosis, optic -3-Application No.: 14/507,730 PATENTGroup Art Unit: 1621 1958481-00017The method according to Claim 14, wherein the therapeutically effective amount is about 0.1 mg/kg/day to about 10 mg/kg/day [claim 15]. The method according to Claim 1, wherein the therapeutically effective amount is about 0.01 mg/m2/day to about 100 mg/m2/day [claim 16].   The method according to Claim 16, wherein the therapeutically effective amount is about 15 mg/m2/day to about 60 mg/m2/day [claim 17], and the RXR agonist is administered via nasal route [claim 18].
The specification discloses that the compounds can be administered orally [col.33, ln 42-47].
Co-pending ‘730 does not explicitly teach Vuligonda et al. does not explicitly teach wherein an effective dose of the C1-6 ester of IRX4204 is lower than a corresponding effective dose IRX4204 [claim 1],  wherein the dose of the IRX4204 of the C1-6 ester of IRX4204 is greater than a toxicity producing dose of IRX4204 [claim 2], wherein Cmax of the active species is less than would result from administration of a same dose of IRX4204 [claim 3], wherein the Tmax of the active species is greater than would results from administration of a same dose of IRX4204 [claim 5], wherein Cmax is determined in the plasma [claim 5], wherein target tissue penetration by the ester is greater than by a same dose of IRX 4204 [claim 6], wherein amounts of IRX4204 and a C1-6 alkyl ester of IRX4204 are compared in a mass/molar basis [claims 7-8], wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204≥50pM [claim 16], systemic concentration of IRX4204≥0.1nM [claim 17], systemic concentration of IRX4204 ≥1nM [claim 18], produces a concentration of IRX4204 ≥50pM in a target tissue [claim 19], produces a concentration  of IRX4204 ≥0.1nM [claim 20], 2/day [claim 25], wherein the dosage exceeds 20 mg/m2/day [claim 26] and further comprising administration of a therapeutically effective thyroid hormone [claim 29-30].
Burstein et al. teaches a method of treating neurodegenerative disease including Parkinson’s disease using a combination of one or more RXR agonist or one or more Nurr1 agonist and one or more trophic factor [claims 1-2]. The RXR is 3,7-dimethyl-6(S).7 (S)-methano.7-1,1,4,4-tetramethyl-1,2,3,4-tetrahy dronaphth-7-yl2(E),4(E) heptadienoic acid [claim 3] in combination with trophic factor of GDNF, NRTN, IGF-1, NT-4 and/or NGF[claim 8]. 
Lovell et al. teaches a method of treating Parkinson’s diseases by administration of therapeutically effective amount of T4 thyroxine (thyroid hormone) [0059 and 0008].

A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to develop a method of treating Parkinson's disease in a subject by administering a therapeutically effective amount of elected compound (IRX4204 ethyl ester) because Co-pending ‘730 taught administering a therapeutically effective amount of elected compound for the treatment and prevention of Parkinson’s diseases. The skilled artisan would have been motivated to administer the elected compound (i.e. retinoid agonist or IRX4204 ethyl ester) because co-pending ‘730 taught that the elected compound either in acid or ester forms is a highly specific retinoid agonist use for the treatment and prevention of Parkinson's disease.  
In regards to the limitations wherein an effective dose of the C1-6 ester of IRX4204 is lower than a corresponding effective dose IRX4204,  wherein the dose of the IRX4204 of the C1-6 ester of IRX4204 is greater than a toxicity producing dose of IRX4204, wherein Cmax of the active species is less than would result from administration of a same dose of IRX4204, wherein the Tmax of the active species is greater than would results from administration of a same dose of IRX4204, wherein Cmax is determined in the plasma, wherein target tissue penetration by the ester is greater than by a same dose of IRX4204 and wherein amounts of IRX4204 and a C1-6 alkyl ester of IRX4204 are compared in a mass/molar basis as recited in claims 1-8. Co-pending ‘730 teaches a method of administering a therapeutically effective amount of elected compound IRX4204 ethyl ester and IRX4204 (acid form) to patients in need of treatment. Since Co-pending ‘730 teaches the active step of administering the elected species and the acid form to a patient it would have been understood that the resultant effect would have occur. Co-pending ‘730 is administering a therapeutically effective amount of elected compound about 0.001 mg/kg/day to about 100 mg/kg/day to a patient in need of treatment, thus, the same therapeutic properties would have been present. The as-filed specification describes administration of IRX4204 ester [0144] discloses administration in a therapeutic effective amount generally is in the range of about 0.001 mg/day to about 3000 mg/day. Thus, the skilled artisan would have found obvious that the amounts of co-pending ‘730 would have resulted in producing the systemic concentrations and concentration in a target tissue.   "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (II).
In regards to the limitations wherein is up to 24, 40, 60, 80, 100 or 120 mg/m2/day and, wherein the dosage exceeds 20 mg/m2/day as recited in claims 25-26. Co-pending ‘730 taught therapeutically effective amount is about 0.001 mg/kg/day to about 100 mg/kg/day, wherein the therapeutically effective amount is about 0.1 mg/kg/day to about 10 mg/kg/day, wherein the therapeutically effective amount is about 0.01 mg/m2/day to about 100 mg/m2/day and wherein 2/day to about 60 mg/m2/day. The skilled artisan would have had motivation to employ the amounts taught by co-pending ‘730 since it teach that such amounts are effective in treating neurodegenerative diseases and thus providing the elected species. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.5(II)(A).

In regards to the limitations wherein teach further comprising administration of a neurotrophic factor or mimetic and wherein the neurotrophic factor is GDNF or BDNF as recited as claims 27-28. Co-pending ‘730 taught of treating Parkinson’s disease by administration of therapeutic effective amount IRX4204 ethyl ester and Burstein et al. taught a method of treating Parkinson’s disease with a combination of RXR agonist (3,7-dimethyl-6(S).7 (S)-methano.7-1,1,4,4-tetramethyl-1,2,3,4-tetrahy dronaphth-7-yl2(E),4(E) heptadienoic acid) and NGF. Motivation to combine (3,7-dimethyl-6(S).7 (S)-methano.7-1,1,4,4-tetramethyl-1,2,3,4-tetrahy dronaphth-7-yl2(E),4(E) heptadienoic acid) ethyl ester of co-pending ‘730 would have resulted from the fact that Burstein et al. administers a RXR agonist in combination with NGF for the treatment of Parkinson’s diseases. 
In regards to the limitation wherein further comprising administration of a therapeutically effective amount of thyroid hormone as recited in claims 29-30. Co-pending ‘730 taught treating Parkinson’s disease by administration of therapeutically effective amount/dose of IRX4204 ethyl ester and Lovell et al. taught treating Parkinson’s disease by administration of a therapeutically effective amount of thyroxine. Motivation would have resulted the fact that each of the references taught that are useful for the same purpose (treating Parkinson’s disease). The idea prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06 (I). 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of co-pending ‘730 in view of Burstein et al. and Lovell et al., with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made.
Claims 1-8,10-12, and 15-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,034,845 in view of Burstein et al. (US 2016/0263189 A1) and Lovell et al. (WO2010/132671). 
Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,034,845 claims are drawn to method of treating Parkinson's Disease, the method comprising administering to an individual in need thereof a therapeutically effective amount of a RXR agonist having the structure of formula XII:

    PNG
    media_image5.png
    326
    806
    media_image5.png
    Greyscale

wherein R is H, lower alkyl of 1 to 6 carbons, or a pharmaceutically acceptable salt of the compound, wherein the therapeutically effective amount is about 0.001 mg/kg/day to 0.2 mg/kg/day and wherein the individual does not have cachexia [claim 1].  The method according to claim 1, wherein the therapeutically effective amount is at most 0.1 mg/kg/day, about 0.01 
US 10,034,845  does not explicitly teach wherein an effective dose of the C1-6 ester of IRX4204 is lower than a corresponding effective dose IRX4204 [claim 1],  wherein the dose of the IRX4204 of the C1-6 ester of IRX4204 is greater than a toxicity producing dose of IRX4204 [claim 2], wherein Cmax of the active species is less than would result from administration of a same dose of IRX4204 [claim 3], wherein the Tmax of the active species is greater than would results from administration of a same dose of IRX4204 [claim 5], wherein Cmax is determined in the plasma [claim 5], wherein target tissue penetration by the ester is greater than by a same dose of IRX 4204 [claim 6], wherein amounts of IRX4204 and a C1-6 alkyl ester of IRX4204 are compared in a mass/molar basis [claims 7-8], wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204≥50pM [claim 16], systemic concentration of IRX4204≥0.1nM [claim 17], systemic concentration of IRX4204 ≥1nM [claim 18], produces a concentration of IRX4204 ≥50pM in a target tissue [claim 19], produces a concentration  of IRX4204 ≥0.1nM [claim 20], produces a concentration of IRX4204 ≥1nM in a target tissue [claim 21], and wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204 that does not exceed 200 nM [claim 22], nasal or oral administration of RXR agonist [claim 23], wherein the IRX4204 ethyl ester is administered orally [claim 24], wherein is up to 24, 40, 60, 80, 100 or 120 mg/m2/day [claim 25], wherein the dosage exceeds 20 mg/m2/day [claim 26] and further comprising administration of a therapeutically effective thyroid hormone [claim 29-30].
The specification discloses that the compounds can be administer orally [col 33, ln 21-25].
Burstein et al. teaches a method of treating neurodegenerative disease including Parkinson’s disease using a combination of one or more RXR agonist or one or more Nurr1 agonist and one or more trophic factor [claims 1-2]. The RXR is 3,7-dimethyl-6(S).7 (S)-
Lovell et al. teaches a method of treating Parkinson’s diseases by administration of therapeutically effective amount of T4 thyroxine (thyroid hormone) [0059 and 0008].
A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to develop a method of treating Parkinson's disease in a subject by administering a therapeutically effective amount of elected compound (IRX4204 ethyl ester) because US 10,034,845 taught administering a therapeutically effective amount of elected compound for the treatment and prevention of Parkinson’s diseases. The skilled artisan would have been motivated to administer the elected compound (i.e. retinoid agonist or IRX4204 ethyl ester) because US 10,034,845 taught that the elected compound either in acid or ester forms use for the treatment and prevention of Parkinson's disease. 
In regards to the limitations wherein an effective dose of the C1-6 ester of IRX4204 is lower than a corresponding effective dose IRX4204,  wherein the dose of the IRX4204 of the C1-6 ester of IRX4204 is greater than a toxicity producing dose of IRX4204, wherein Cmax of the active species is less than would result from administration of a same dose of IRX4204, wherein the Tmax of the active species is greater than would results from administration of a same dose of IRX4204, wherein Cmax is determined in the plasma, wherein target tissue penetration by the ester is greater than by a same dose of IRX4204 and wherein amounts of IRX4204 and a C1-6 alkyl ester of IRX4204 are compared in a mass/molar basis as recited in claims 1-8. US 10,034,845 teaches a method of administering a therapeutically effective amount of elected compound IRX4204 ethyl ester and IRX4204 (acid form) to patients in need of treatment. Since US 10,034,845 teaches the active step of administering the elected species and the acid form to a patient it would have been understood that the resultant effect would have occur. US 10,034,845 is administering a therapeutically effective amount of elected compound and the acid form of the elected compound to a patient thus, the same therapeutic properties would In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (II).
In regards to the limitations wherein is up to 24, 40, 60, 80, 100 or 120 mg/m2/day and, wherein the dosage exceeds 20 mg/m2/day as recited in claims 25-26. US10034845 taught therapeutically effective amount is wherein the therapeutically effective amount is at most 0.1 mg/kg/day, about 0.01 mg/kg/day to about 0.1 mg/kg/day. The skilled artisan would have had motivation to employ the amounts taught by co-pending ‘730 since it taught amounts that are effective in treating neurodegenerative diseases and thus providing the elected species. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.5(II)(A).

In regards to the limitations wherein teach further comprising administration of a neurotrophic factor or mimetic and wherein the neurotrophic factor is GDNF or BDNF as recited as claims 27-28. US 10,034,845 taught of treating Parkinson’s disease by administration of therapeutic effective amount IRX4204 ethyl ester and Burstein et al. taught a method of treating et al. administers a RXR agonist in combination with NGF for the treatment of Parkinson’s diseases. 
In regards to the limitation wherein further comprising administration of a therapeutically effective amount of thyroid hormone as recited in claims 29-30. US 10,034,845 taught treating Parkinson’s disease by administration of therapeutically effective amount/dose of IRX4204 ethyl ester and Lovell et al. taught treating Parkinson’s disease by administration of a therapeutically effective amount of thyroxine. Motivation would have resulted the fact that each of the references taught that are useful for the same purpose (treating Parkinson’s disease). The idea of combining them flows logically from their having been individually taught from the prior art. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06 (I). 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of US 10,034,845, in view of Burstein et al. and Lovell et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made.
Response to Arguments
Applicant's arguments filed April 8, 2020 and June 11, 2020 have been fully considered but they are not persuasive. 
Applicant argues that:
Vuligonda discloses an extensive list of diseases that can be treated by the retinoid like compounds. Vuligonda does not provide motivation to combine or reasonable expectation of success even if combined. Moreover, Vuligonda does not teach or suggest anything about the properties of the ethyl ester of IRX4204 that would provide motivation to administer the ethyl ester in preference to IRX4204 itself. Vuligonda does not teach or suggest anything about the properties of the ethyl ester if IRX4204 (e.g., Tmax, Cmax and toxicity).
 In reference to the obviousness rejection, applicant argues in Declaration support for the claimed advantages of the esters over the acid form of the RXR agonist. Dr. Sanders in his PK declaration As Dr. Sanders explains in his PK Declaration, esters of IRX4204 serve as prodrugs of IRX4204, naturally undergoing de-esterification in the body.2 The purpose of using an ester of IRX4204 is to exploit its different pharmacokinetics to beneficial effect in terms of safety and/or efficacy.3 While esterification will typically alter the pharmacokinetics of a drug, the specific effects are not predictable in the absence of data.4 Therefore, to see what effects might be achieved with an ester of IRX4204, the inventors conducted a PK study with the ethyl ester of IRX4204. This study is described in Example 9 of the instant specification and the results are portrayed in FIGS. 13A-B, reproduced below. 
Both IRX4204 and its ethyl ester (EE) were injected intravenously (in separate groups of mice) and the concentrations of each species measured at various time points both in circulation and in an extravascular tissue (brain) after absorption from the blood stream. Cmax in the bloodstream is typically reached within a few minutes following intravenous injection and by the first time point concentrations of both species are falling. However, by the three hour time point the concentration of EE (A) is more than 10-fold greater than that of IRX4204 ) in both the blood stream and in brain tissue. This is a result of EE's slower elimination rate and 2 to 3- fold longer half-life in plasma than IRX4204. There is an even greater difference in elimination rate (or half-life) in brain tissue; indeed between the half-hour and 3-hour time points the concentration of EE in brain tissue rose somewhat. Thus one can project that the levels of EE will remain higher than IRX4204 levels for multiple hours. 

In other words, IRX4204EE is slowly de-esterified into IRX4204 over a period of time longer than the time over which IRX4204 is eliminated. Because of its slower elimination rate, EE can be administered at a lower dose than IRX4204 itself, while providing longer duration and higher levels of plasma and brain tissue IRX4204. Thus EE can be administered at a higher dose than IRX4204 and not produce a level of IRX4204 that exceeds some threshold level, such as a toxicity producing level. That is, toxic effects related to Cmax can be avoided even when using dosages of EE that are larger than the dosage of IRX4204 that would induce the toxicity. As already alluded to, the de-esterification of EE proceeds over time and does not happen all at once. As compared to injection of IRX4204, the rise in IRX4204 concentration following administration of EE is delayed due to this conversion process. 
Zhao, Burstein and Lovell do not repair the deficiencies of Vuligonda.
Examiner’s Response:
The examiner has carefully considered Applicants arguments but finds them not persuasive at the present time. The claims are drawn to a method of providing IRX4204 to a patient in need thereof comprising the active step of administering a therapeutically effective amount of IRX4204 ethyl ester. The prior art of Vuligonda et al. and Chandraratna et al. discloses the elected species including administering the compounds systematically. Vuligonda et al. and Chandraratna et al. provides motivation to systemically administer (oral) the any of the compounds disclosed. Further, Vuligonda et al.  teaches a method of administering a therapeutically effective amount of elected compound IRX4204 ethyl ester and IRX4204 (acid form) to patients in need of treatment. Since Vuligonda et al. teaches the active step of administering the elected species and the acid form to a patient it would have been understood that the resultant effect would have occur. Thus, the same therapeutic and pharmacokinetic properties would have been present. The as-filed specification describes administration of IRX4204 ester [0144] in a therapeutic effective amount generally is in the range of about 0.001 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (II).
The pharmacokinetic properties disclosed by Applicant are inherently present in the compound of Vuligonda et al.. The fact that Vuligonda et al. did not mention or disclosed the specific pharmacokinetic properties does not negate the fact that it discloses a compound with identical chemical structure and thus it would have had the same properties when administer to a patient in need. 
In regards to the arguments presented in the PK declaration, the state of the art recognizes the properties and advantage of developing prodrugs of an active compounds. The state of the prior art establishes pharmaceutical products are used as prodrugs, nearly half of them being converted to active form by hydrolysis, mainly by ester hydrolysis. The purpose for designing prodrugs is to improve bioavailability due to unfavorable pharmacokinetic properties such as poor penetration through biological membranes, rapid absorption/elimination instead of long-lasting effect; and lack of specificity in certain tissues. The specific objective of prodrug design is to optimize unfavorable physicochemical properties, to increase chemical and/or metabolic stability, and to achieve planned delivery. Prodrugs with optimized pharmacokinetic properties have the following advantages includes improving side effects - and toxicity profile. Prodrugs can be more effective, safer and more convenient in administration than conventional forms. Thus, it would have been obvious to arrive at the instantly claimed improved pharmacokinetics properties since the art recognizes the advantages of ester prodrugs over the acid form of the active agent. 

The obviousness double patenting rejection are maintained until a terminal disclaimer is filed. 
Conclusion
Rejection of claims 1-8, 10-12 and 15-30 is proper.
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627